Citation Nr: 0515998	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date, earlier than August 3, 
2000, for the award of a 70 percent disability rating for 
post- traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 3, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2001, the disability rating for PTSD was increased 
to 50 percent effective August 3, 2000.  A limited notice of 
disagreement (NOD) to 70 percent was received in September 
2001.  In a January 2002 decision the Decision Review Officer 
(DRO) increased the rating to 70 percent effective August 3, 
2000, a full grant of the NOD.  However, a NOD as to the 
effective date of the increase was received in January 2003.  
A statement of the case (SOC) was issued in December 2003.  
The appeal was perfected in February 2004.  

In a January 2002 decision, the DRO granted the veteran's 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
effective from August 3, 2000.  The veteran was notified in 
February 2002.  A NOD as to the effective date of the grant 
was received in January 2003, and a SOC was issued in 
December 2003.  The appeal was perfected in February 2004.  

The issue of entitlement to an effective date earlier than 
August 3, 2000, for the grant of a TDIU is being remanded, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD was 
received on January 23, 2001.  

2.  In a March 2001 rating decision, the evaluation of was 
increased from a 30 percent disability evaluation to a 50 
percent evaluation, effective from August 3, 2000.

3.  In a January 2002 DRO decision the rating for PTSD was 
increased from a 50 percent disability evaluation to 70 
percent evaluation, effective from August 3, 2000.

4.  The competent evidence does not show that the veteran's 
PTSD was manifested by symptomatology that warranted a 70 
percent rating prior to August 3, 2000.


CONCLUSION OF LAW

An effective date earlier than August 3, 2000, for a 70 
percent evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3 4.29, 
4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD  

The veteran asserts that an effective date earlier than 
August 3, 2000, is warranted for a 70 percent evaluation for 
PTSD.  He maintains that the 70 percent rating should have 
been effective May 23, 1990, the original date of the 30 
percent rating.  The veteran contends that the medical 
symptoms, which were used to increase his PTSD rating to 70 
percent, were already in existence as of May 23, 1990.  

Historically, the veteran's claim for service connection for 
PTSD was received on May 23, 1990.  The RO initially denied 
the claim in November 1991.  The veteran filed a timely 
appeal.  The Board remanded the matter in January 1995.  In 
an October 1999 decision the RO granted service connection 
for PTSD and assigned a 30 percent rating effective May 23, 
1990 the date the original claim was received.  The veteran 
did not disagree with the initial 30 percent rating. 

The veteran's claim for an increased rating for PTSD was 
received on January 23, 2001.  He claimed that the condition 
had worsened and that vocational rehabilitation found him not 
reasonably feasible for achieving a vocational goal due to 
his PTSD.  In a March 2001 rating decision, the evaluation of 
PTSD was increased from a 30 percent disability evaluation to 
a 50 percent evaluation, effective from August 3, 2000.  In a 
January 2002 DRO decision the rating for PTSD was increased 
from a 50 percent disability evaluation to 70 percent 
evaluation, effective from August 3, 2000.  

In January 2003, the veteran appealed the effective date of 
his 70 percent evaluation and indicated that he believed he 
should have been granted a 70 percent rating when he was 
awarded service connection effective May 23, 1990.  

An effective date for a rating is assigned at the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).  

According to the law and the pertinent regulation, a key date 
in determining the proper effective date for an increased 
rating is the date of receipt of the claim for increase.  The 
record reflects that his claim for an increased rating was 
received on January 23, 2001.  It was that claim that led to 
the March 2001 rating decision that increased the rating for 
PTSD to 50 percent.  The veteran then disagreed with that 
decision in September 2001 initiating the appeal that 
eventually led to a 70 percent rating being assigned.  

In general, when a veteran files a claim for an increased 
rating and subsequent evidence shows that an increase is 
warranted, it is reasonable to conclude that the increased 
level of disability was present at the time the claim was 
filed, unless the evidence clearly shows otherwise.  In the 
latter case, the effective date for the increase is set as 
"the date entitlement arose," meaning the date that the 
evidence shows that the criteria for an increased rating were 
met.  In the former case, the date of receipt of the claim is 
used.  The regulation also provides that an effective date 
prior to the date of receipt of the claim can be assigned if 
the evidence shows that an increase was warranted up to one 
year prior to that date.  

The veteran's claim for increase was received on January 23, 
2001 and the RO assigned an effective dated of August 3, 
2000.  The issue before the Board then is whether it was 
factually ascertainable that an increase in disability had 
occurred between January 23, 2000 and August 3, 2000.  In the 
present case, there is no evidence that would support an 
effective date for the 70 percent rating prior to August 3, 
2000.  There are no treatment records or VA examination 
reports dated between January 23, 2000 and August 2, 2000.  
The next earliest record is the August 3, 2000, VA treatment 
record which revealed the presence of anxiousness, fleeting 
thoughts of hurting himself, and depression.  

On these facts, with the medical evidence first showing 
impairment to a degree of 70 percent in August 2000, a basis 
upon which to assign an effective date for a 70 percent 
evaluation earlier than the August 2000, has not been 
presented.  Accordingly, the appeal must be denied.  

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2001.  That letter effectively discussed what was needed for 
a higher rating for PTSD by requesting such information as 
where the veteran had received treatment.  Once the higher 
rating was awarded, and the veteran disagreed with the 
effective date, additional notice was not required since the 
2001 letter was adequate.  See VAOPGCPREC 8-03 (the VCAA does 
to not impose a duty to notify for "downstream" issues on 
which a Notice of Disagreement (NOD) has been filed, such as 
the rating assigned in this case following a grant of service 
connection).  Since the May 2001 letter fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition to the explicit VCAA 
notice, by virtue of the rating decision on appeal, and the 
statements of the case (SOC), the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 SOC.  

Finally, with respect to element (4), the veteran was advised 
he could obtain the evidence sought to substantiate his 
claims himself (or have VA attempt to obtain it) and Board 
notes that there is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  In view of this, the 
veteran may be understood as having been advised to submit 
all pertinent evidence he possessed.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was accomplished 
here.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded a VA medical examination 
in connection with these claims.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions of law, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to an effective date earlier than August 3, 2000, 
for a 70 percent evaluation for PTSD is denied.  


REMAND

The veteran contends that the TDIU that was awarded by the 
January 2002 DRO decision should have been made effective 
from the date he originally filed his claim for service 
connection for PTSD.  He claims that he has been unemployable 
since 1989 as a result of his service-connected PTSD.  He 
argues statements and evidence he submitted along with his 
original service connection claim showed he was unemployable, 
but VA ignored this evidence and failed to take any action.

Essentially the veteran is claiming that an informal claim 
for TDIU was present in the file long before he filed his 
formal claim.  He has not made only a general allegation; he 
has expressly cited to portions of depositions and trial 
transcripts dated in 1992.  Moreover, in his substantive 
appeal concerning entitlement to service connection for PTSD, 
received in 1992, the veteran stated that he wanted "100% 
Disability".  In a statement received in November 1992, in 
response to the SSOC the veteran cited and discussed 
regulations concerning entitlement to a total rating, 
including 38 C.F.R. § 4.16.  

Such allegations are sufficient to raise a claim of 
entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  The 
veteran's prior informal claims have not been considered by 
the RO.  This issue is inextricably intertwined with the 
issue on appeal to the Board and must be resolved by the RO 
before any further action can be taken.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  That is - 
if TDIU is granted pursuant to claims filed before August 
2000, the question of the effective date to be assigned the 
grant of TDIU would be affected.

Accordingly, the Board REMANDS this case for the following:

1.  The RO should review the appellant's 
claim and determine whether entitlement 
to an effective date earlier than August 
3, 2000, for a TDIU can be granted.  In 
doing so, please consider the above 
discussion concerning informal claims.  
See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The RO should 
advise the veteran of his appeal rights, 
if the determination is adverse to him, 
and of the time limits within which to 
exercise those rights.

2.  Once any prior TDIU claims have been 
considered, if the decision remains 
adverse to the claimant, the RO should 
reconsider the effective date question on 
appeal, and, if that decision also 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


